Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-18 have been examined in this application.
	The filling date of this application number recited above is 19 October 2018. Foreign priority has been claimed for JP-2017-225016 in the Application Data Sheet, and a certified copy of the priority document has been filed, thus the examination will be undertaken in consideration of 28 December 2017, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Objections
Claim 10 is objected to because of the following informalities: “issuing, using the computer, a key, which provides temporary access to a mobile device of the vehicle, to the movement applicant based on the vehicle movement request and the movement applicant information” should read “issuing, using the computer, a key, which provides temporary access to the vehicle, to a mobile device of the movement applicant based on the vehicle movement request and the movement applicant information” to mirror the claim amendment to the other independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT (WO-2017205961), in view of Kurciska et al. (US 20100292916 A1), in view of ITO et al. (U.S. 2018/0115546), in view of Ramatchandirane et al. (U.S. 9603019 B1), and in view of Kim (KR-20180043049).

As per Claims 1 and 9-11, MARQUARDT discloses a carsharing system for redistributing vehicles within a predetermined area, the carsharing system comprising:
a server (See [0017-0020] regarding the system hardware components, such as servers, computers, processors, non-transitory computer readable medium, etc.), configured to:
acquire a vehicle movement request to request movement of a vehicle ([0080] “Advantageous applications of the invention include a wide range of shared ride, fleet, and taxi programs” and [0082] “An example embodiment of a process for provisioning a general purpose key, fob, smart phone, PDA, or other user device 200 with a vehicle management and control module or app 395 is shown as starting at 501 in Figure 5, with generation and routing by a user device 200 of a vehicle management module provisioning request data set”), 
the request including a phone number ([0082] “Such a data set can, for example, include data representing … <delivery address> = telephone number”), 
an IP address of a device which transmitted the request ([0083] “Conditioned upon presentation of data representing satisfactory credentials and IP addresses, etc.”), and
a mail address ([0082] “<Vehicle user ID> = optional identification data or other credentials such as … address”);
acquire movement applicant information regarding a movement applicant applying to move the vehicle ([0082] “with generation and routing by a user device 200 of a vehicle management module provisioning request data set, which is routed by the device 200 over network 800 to a central control system 300. Such a data set can, for example, include data representing: … <vehicle user ID> = optional identification data or other credentials such as name, birth date, address, and/or any other information acceptable to an operator of a system 300 or fleet of vehicles 100 pertaining to a user or users authorized or to be authorized to make use of requested vehicle(s) 100”); and
issue a key, which provides temporary access to the vehicle, to a mobile device of the movement applicant, based on the vehicle movement request and the movement applicant information, wherein the movement applicant unlocks the vehicle and moves the vehicle using the key on the mobile device ([0083] “at 502 the system 300 can return, or authorize return directly or through a third-party trusted service provider, a vehicle management module data set that can be used by one or more processors 302 of the device 200 to install the module and thereby enable the device 200 to communicate with the system to request dispatch of an autonomous vehicle” wherein the installed “module” or “application programs” are used as a “key” to communicate with the vehicle to control the vehicle, as also disclosed [0051] “Devices such as general-purpose smart phones 203, 204 can be specially configured by, for example, installing suitable application programs configured to cause the devices to accept user input and to generate user-interpretable output signals, so as to enable user(s) 250 to interact with system(s) 300, 00, etc., and thereby control one or more vehicles 100”).

MARQUARDT may not explicitly disclose, but Kurciska teaches:
the movement request further including … a moving section that includes designation of a traveling route ([0009] “In another aspect, the invention provides a method of determining routes for a navigation system, comprising: receiving a route request from an onboard unit of a motor vehicle, the route request including a current location, an end point, and a departure time; retrieving traffic information associated with the departure time; calculating a first route between the current location and the end point using the traffic information, the first route including at least one carpool lane; calculating a second route between the current location and the end point using the traffic information, the second route being a route excluding any carpool lanes; submitting the first route and a first travel time for the first route to the onboard unit; submitting the second route and a second travel time for the second route to the onboard unit; and wherein the first route and the second route are submitted substantially simultaneously” wherein the request includes a moving section (e.g. current location and end point) which includes designation of a traveling route (e.g. fastest route to include or exclude carpool lanes, as disclosed in [0049] “In particular, the navigation system receives information about the fastest route including a carpool lane and information about the fastest route without a carpool lane”). See also another example of designation of a traveling route, such as avoiding toll routes, as disclosed [0038] “For example, in another embodiment a user may request only routes that do not include toll roads. In this case, the first route may be determined by calculating the fastest route that includes at least one carpool lane and that additionally excludes any toll roads. Likewise, the second route may be determined by calculating the fastest route that excludes carpool lanes and that also excludes toll roads”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize movement request including current location and end point to designate travel routes by including or excluding carpool lanes as in Kurciska in the system executing the method of MARQUARDT, wherein the system of MARQUARDT teaches of a ride sharing system, with the motivation of avoiding traffic and shortening the travel time for both the driver and the riders to arrive at destinations more quickly [0001-0005] as taught by Kurciska over that of MARQUARDT.

Although MARQUARDT does not explicitly recite that “the system receives the ip address of the requesting device”, it is obvious to one of ordinary skilled in the art that the data set comprising the ip address to which the key would be sent to can also be the ip address of the user device 200 as the delivery address from [0082] which would be the ip address of the device to install the module to request vehicle movement, as disclosed [0083] “Conditioned upon presentation of data representing satisfactory credentials and IP addresses, etc., at 502 the system 300 can return, or authorize return directly or through a third-party trusted service provider, a vehicle management module data set that can be used by one or more processors 302 of the device 200 to install the module and thereby enable the device 200 to communicate with the system to request dispatch of an autonomous vehicle, membership in a ride share program, establishment of a user profile, etc.”. However, ITO discloses:
acquire a vehicle movement request to request movement of a vehicle (See [0200] to [0219] which discloses of an embodiment of the disclosure being “applied to a rental car or a car-sharing service”, wherein the steps include registration as disclosed [0213] “Next, the processing performed by the information processing system 1 according to the fourth embodiment will be described. It is to be noted that the registration processing of FIG. 4 is assumed to be completed for each of the server apparatuses 30-1, 30-2, 30-3, 30-4” and authentication as disclosed [0216] “After a rental start time, the user may use the equipment 20 (vehicle) for which rental registration is made, and when the user holds the information processing device 10 over an NFC reader or the like of the equipment 20 (vehicle), in step S12 of FIG. 5, the equipment 20 (vehicle) reads a challenge transmitted from the information processing device 10, and transmits the ID of the equipment 20 (vehicle), the challenge, and an unlocking request to the server apparatus 30-1” by which the authentication information is transmitted to the server),
the request including … an IP address of a device which transmitted the request ([0140] “Next, the information on the NFC tag is updated with the IP address, the port number of the information processing device 10”. See also [0152] “Subsequently, the authentication processing section 13 of the information processing device 10 encodes (signs) data including … an IP address and a port number in a connection standby state with the secret key of the user (step S302), and adds the data to the response and transmits all the data to the equipment 20 (step S303)” which is transmitted to the server for authentication as disclosed [0154] “Subsequently, the authentication processing section 21 of the equipment 20 adds … an IP address and a port number at a connection destination of the IP communication with the information processing device 10 to the received response, and transmits all the data to the server apparatus 30 (step S305)”), and
the movement request further including an identifier of an application program in which the request was generated … ([0140] “Next, the information on the NFC tag is updated with … a module name (for instance, an application name of the authentication unit module in the case of Android OS) of an authentication unit”. See also [0072] “The status information includes, for instance, an application ID indicating which registration application is used” wherein the server receives, authenticates, and stores the application ID, as disclosed [0074] “Subsequently, the authentication processing section 32 of the server apparatus 30 verifies whether or not the certificate included in the received status information is correct, and when verifying the correctness of the information, stores … the application ID”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize including the IP address of the device and the application name for registration/authentication of rental car or car-sharing service as in ITO in the system executing the method of MARQUARDT, wherein the system of MARQUARDT already includes data regarding user information and user device information in registration, with the motivation of offering improved and accessible authentication process which provides convenience to the users with different devices [0003-0012] as taught by ITO over that of MARQUARDT.

Although MARQUARDT teaches the limitation regarding the request includes various data (e.g. phone number, address, etc.), it does not explicitly recite to include a MAC address. However, Ramatchandirane discloses:
acquire a vehicle movement request to request movement of a vehicle ([Col 2 Lines 29-39] “Transactions can include user requests, covering a variety of user engagement situations such as information requests, action requests, access requests, registration requests, and other types of transactions. These transactions can include, for example … vehicle rental stations or devices (e.g., bike share or car share programs)”), 
the request including … a media access control (MAC) address of the device which transmitted the request ([Col 12 Lines 24-29] “the user device 106 can send a single transmission initiated request 1304 to the trusted cloud. In some implementations, the user ID can be derived from the mobile device identifier through several methods: … other identifiers such as device MAC ID”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize including the device MAC ID in the transaction request, such as vehicle rental, as in Ramatchandirane in the system executing the method of MARQUARDT, wherein the system of MARQUARDT already includes data regarding user information and user device information in registration, with the motivation of offering [Col 1 Lines 17-29] “to provide secure and private mechanisms with which a client device can interact with these devices” which [Col 1 Lines 32-44] “enable secure access control, authorization, operation, control, monitoring and/or transactions … without the users having to specify personally identifiable information (PII)” as taught by Ramatchandirane over that of MARQUARDT.

Although MARQUARDT teaches the limitation regarding the key allowing the movement applicant to move the vehicle, by which the applicant can request a vehicle to move to a pickup location and move to a dropoff location (see [0085]), for purposes of compact prosecution, Kim discloses:
issue a key, which provides temporary access to the vehicle, to a mobile device of the movement applicant based on the vehicle movement request and the movement applicant information, wherein the movement applicant unlocks the vehicle and moves the vehicle using the key on the mobile device ([Page 3 Lines 1-3] “Thereafter, the temporary driver can request control of various functions of the vehicle using the temporary activation key activated in the temporary driver smartphone 20. At this time, the ballet parking agent can control the starting and locking / unlocking of the vehicle” wherein the temporary key transmitted to the temporary driver smartphone 20 allows the temporary driver (e.g. valet parking service) to move the vehicle, as disclosed [Page 2 Lines 28-37] “Accordingly, when the vehicle owner needs to leave the vehicle to the ballet parking agent, or to leave the vehicle to the neighboring resident in order to move the temporary parking vehicle, the temporary owner A temporary authentication key can be generated by executing the key generation application ... Next, the temporary driver smartphone 20 installs the temporary authentication key transmitted from the vehicle owner smartphone 10”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the temporary key allowing to move (e.g. to drive) the vehicle as in Kim in the system executing the method of MARQUARDT with the motivation of offering to protect the driver’s privacy by providing a temporary key to the temporary driver instead of providing the driver’s smartphone to the temporary driver (background) as taught by Kim over that of MARQUARDT.

As per claim 2, MARQUARDT teaches the carsharing system according to claim 1, wherein the server is configured to publish one or more vehicle movement requests in a vehicle list on a web site ([0098] “If or when the user 250 is satisfied with the content of his or her vehicle request selections, he/she can select a command item 613 to initiate a process whereby processor(s) 302 access data records associated with selections of items 612, 614, 616, etc., to generate a vehicle request data set and route it to a vehicle management system 300 associated with ... vehicle management website. At any point user can select item 613 to cause generation and routing of vehicle request data set”).

As per claim 3, MARQUARDT teaches the carsharing system according to claim 2, wherein the server is configured to:
receive an application for moving the vehicle via the vehicle list ([0091] “At 612 in the embodiment shown in Figure 6C, the user can be provided a listing of available passenger and/or cargo vehicles or vehicle classes. Listing 612 can, for example, list classes of vehicles generally available within a fleet of vehicles 100” and [0092] “In any such embodiments, use by a user 250 of one or more of input device(s) 306 such as a touch screen 316 and/or physical or virtual keypad 398, etc., to select one or more vehicles or vehicle classes 612 can cause processor(s) 302 to generate a requested vehicle type or ID data set, for use in generating a vehicle request data set to be routed to the control system 300”); and
acquire the movement applicant information from the application received via the vehicle in the vehicle list ([0094] “In some embodiments, a requested service type can be implicit in the type of vehicle requested at 612. For example, as shown in Figure 6C, a user 250 wanting a vehicle suitable for transporting one or two passengers can use a radio-button to select an item "Car (2)"; a user wishing to transport up to four passengers can select an item "Car (4)"; and a user wishing to transport up to seven passengers can select an item "Van (7)", where in each such case the parenthetical number represents a maximum number of passengers that the vehicle of vehicle class can accommodate”).

As per claim 4, MARQUARDT teaches the carsharing system according to claim 3, wherein the server is configured to compare the vehicle movement request with the movement applicant information and select the movement applicant based on a result of the comparison ([00109] “Upon receipt, an identified vehicle controller 300 can parse the request to determine whether any one or more vehicles are available that meet the specifications identified by the request. For example, the control system 300 can consult table or other data set 412 of vehicle locations, and/or data set(s) 408 of the conditions or status of a plurality of potentially available vehicles, and/or poll, via one or more communications system(s) 404, 410 one or more vehicles 100 suitable for satisfying the request, to determine whether they are located in closest to, most convenient reached by, or otherwise in suitable proximity to the requesting user, and in condition to complete the request transportation set; and route to the user a vehicle request confirmation and authorization data set comprising one or more suitable available vehicles, any related pricing, etc.”).

As per claim 5, MARQUARDT may not explicitly disclose, but Kim teaches the carsharing system according to claim 1, wherein the key includes an available period information corresponding to a form of movement using the vehicle ([Page 2 Lines 30-34] “At this time, the vehicle owner can individually set the validity period for limiting the period of use of the temporary authentication key and whether or not the various functions for the vehicle are permitted. For example, the validity period can be set in various ways from 14:00 on September 9, 2016 to 10 minutes, up to 30 minutes from 14:00, 20 minutes from the present time”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize validity period as in Kim in the system executing the method of MARQUARDT with the motivation of offering to protect the driver’s privacy by providing a temporary key to the temporary driver instead of providing the driver’s smartphone to the temporary driver (background) as taught by Kim over that of MARQUARDT.

As per claim 15, MARQUARDT teaches the carsharing system according to claim 1, wherein the vehicle receives the key via near-field communication (NFC) ([0041] “Passenger and vehicle security module(s) and/or system(s) 270 can comprise any logical instruction sets, data, and/or components or devices, suitable for controlling access to a vehicle 100, and/or otherwise aiding in the protection of the vehicle 100, passenger(s) 250, and/or cargo in payload compartments 275, 280, etc. For example, exterior door locks 293 controlled by security and NFC and/or RFID components 270, 254, 288 adapted to interact with user devices 200 - 204, 314”).

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT, in view of Kurciska, in view of ITO, in view of Ramatchandirane, in view of Kim, and in view of Oz et al. (U.S. 2016/0098871).

As per claim 6, MARQUARDT may not explicitly disclose, but Oz teaches the carsharing system according to claim 1, wherein the server is configured to invalidate the key issued by the server when a notification indicating that the vehicle has been locked with the key has been received ([0110] “The delivery person places the package inside the customer's car, closes the car door/trunk, and then uses the delivery application of the universal key fob of the delivery person to transmit another RF signal including rolling security code and a lock command to the security system of the vehicle to lock the target vehicle” and [0111] “A confirmation message is sent from the package delivery person to cloud based system for secure access and to the delivery service provider's server to inform the completion of the package transfer … The delivery process is completed when the cloud based system for secure access cloud system destroys (e.g., recycles) the virtual Car Key for the order”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize destroying the key after locking as in Oz in the system executing the method of MARQUARDT with the motivation of offering [0021] “to allow secure access to a vehicle and provides a single common end-to-end solution for the service delivery providers to securely exchange packages with a target vehicle” as taught by Oz over that of MARQUARDT.

As per claim 7, MARQUARDT may not explicitly disclose, but Oz teaches the carsharing system according to claim 1, wherein the server is configured to charge a fee for the vehicle movement request, the charge being based on a notification of unlocking of the vehicle and locking of the vehicle based on the issued key (the prior art teaches to lock and unlock the vehicle by using the universal key fob, as disclosed in [0109-0111], and to charge the fee based on a delivery instance, as disclosed in [0112] and [0051], and the key is destroyed after receiving a notification of unlocking and locking of the vehicle, as disclosed in [0110-0111]. Therefore the prior art teaches that the charge is based on a notification of unlocking and locking of the vehicle),
at least one of the movement requester associated with the vehicle movement request and the movement applicant being charged the fee ([0112] “As discussed above, the user/customer may pay an additional fee on a per delivery/per pick-up instance to use the cloud based system for secure access”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize charging a fee as in Oz in the system executing the method of MARQUARDT with the motivation of offering [0021] “to allow secure access to a vehicle and provides a single common end-to-end solution for the service delivery providers to securely exchange packages with a target vehicle” as taught by Oz over that of MARQUARDT.

As per claim 12, MARQUARDT may not explicitly disclose, but Oz teaches the carsharing system according to claim 1, wherein the key is a one-time-use key ([0111] “The delivery process is completed when the cloud based system for secure access cloud system destroys (e.g., recycles) the virtual Car Key for the order” which means the key is used as a one-time key for the order and destroyed after completion of the order)
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize one-time-use key as in Oz in the system executing the method of MARQUARDT with the motivation of offering [0021] “to allow secure access to a vehicle and provides a single common end-to-end solution for the service delivery providers to securely exchange packages with a target vehicle” as taught by Oz over that of MARQUARDT.

As per claim 13, MARQUARDT may not explicitly disclose, but Oz teaches the carsharing system according to claim 1, wherein the key is usable to perform only one unlocking operation of the vehicle ([0071] “(11) The package delivery person unlocks the car and opens a door/trunk. Unlocking includes sending a next rolling security code to the security system of the target vehicle to open one or more doors of the target vehicle, the doors include a trunk and a sunroof. Each rolling security code of the security system can be used at most once” and [0076] “Each of the commands that are sent to the security system of the target vehicle requires a new rolling code. In one embodiment, the rolling codes are generated by the cloud based system for secure access cloud system and a predetermined number of consecutive codes are transferred at once to the universal key fob of the delivery person” and also [0064] “Since each rolling security code can be used once, the cloud based system for secure access may provide a predetermined number, e.g., 10, of consecutive rolling security codes to the universal key fob simulator (client device of package deliverer) to be used for different commands of Alert/Unlock/Lock the target vehicle” teaches that the system has the capability of unlocking the door of the vehicle only once if the key includes only one rolling security code for the unlocking operation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize unlocking once as in Oz in the system executing the method of MARQUARDT with the motivation of offering [0021] “to allow secure access to a vehicle and provides a single common end-to-end solution for the service delivery providers to securely exchange packages with a target vehicle” as taught by Oz over that of MARQUARDT.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT, in view of Kurciska, in view of ITO, in view of Ramatchandirane, in view of Kim, in view of Oz, and in view of Fox Rewards (Car Rental Rewards & Loyalty Programs, Fox Rent a Car, Waybackmachine captured on 15 March 2016).

As per claim 8, Oz may not explicitly disclose, but Fox Rewards teaches the carsharing system according to claim 7, wherein the server is configured to, with increase in a number of vehicle movement requests, decrease a fee the movement applicant is charged or pay a predetermined amount of money to the movement applicant (The Fox Rewards Program provides the user with reward points every time the user rents a car, and the points can be redeemed for a predetermined amount of money, which teaches that if the user increases the request of rental cars to obtain certain amount of points, the predetermined amount of money can be paid to the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize reward system as in Fox Rewards in the system executing the method of Oz, wherein the system in Oz teaches the subscription element in [0052] and [0112], with the motivation of offering to incentivize the user to make more requests thereby increasing the profit of the merchant and also improve customer satisfaction as taught by Fox Rewards over that of Oz.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT, in view of Kurciska, in view of ITO, in view of Ramatchandirane, in view of Kim, and in view of ZHU et al. (CN-106846563).

As per claim 14, MARQUARDT may not explicitly disclose, but ZHU teaches the carsharing system according to claim 1, wherein the vehicle receives the key via Bluetooth low-energy (BLE) communication ([Page 2 Lines 45-46] “Optionally, the vehicle control method of this invention, the communication connection comprises a low power consumption Bluetooth technology BLE connection” by which the vehicle key and the vehicle communicates via BLE). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize BLE communication as in ZHU in the system executing the method of MARQUARDT with the motivation of offering to improve user experience (abstract) as taught by ZHU over that of MARQUARDT.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT, in view of Kurciska, in view of ITO, in view of Ramatchandirane, in view of Kim, and in view of Li (KR-20160070099).

As per claim 16, MARQUARDT may not explicitly disclose, but Li teaches the carsharing system according to claim 1, wherein the server uses the IP address of the device which transmitted the request to retrieve the movement applicant information (See Figures 12 and 14 from the original document, wherein the user inputs the IP address which in turn the server verifies the information and retrieves the user information such as the user’s name and UTAID, as disclosed by the translated document [Page 19 Lines 45-50] “The user can use the screen keyboard 1235/1435 to enter the service provider's IP address 1208/1408 (as shown in 1224/1424) … and then executes the Ok icon 1230/1430. The handset 102 passes the user's information entered on the screens 1220/1420 to the service provider / provision server 114 and the subscriber's account from the server in turn, as shown by the progress on the screen 1236/1436 Information 1242/1442, name 1244/1444, and UTAID 1246/1446 together”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the IP address to retrieve user information as in Li in the system executing the method of MARQUARDT with the motivation of offering to improve the systems and methods for programming, controlling, and monitoring wireless networks (Pages 2-5) as taught by Li over that of MARQUARDT.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT, in view of Kurciska, in view of ITO, in view of Ramatchandirane, in view of Kim, and in view of Abramson et al. (US 20160216130 A1).

	As per claim 17, MARQUARDT may not explicitly disclose, but Abramson teaches the carsharing system according to claim 1, wherein the vehicle movement request further includes designation of transit points on the traveling route ([1318] “Additionally, in certain implementations the eligibility of a particular vehicle may change dynamically over the course of a journey (e.g., occupants may enter or exit the vehicle, cargo can be loaded or unloaded, a time/date range can be entered or exited, etc.), and thus the navigation application can recompute the referenced routing at the occurrence of various events (e.g., stops), at various intervals and/or on an ongoing basis and, in some cases, e.g., when they receive an advance schedule of stops and pick-ups with occupants and/or cargo weight, take such factors into account in advance”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize providing transit points, such as scheduled stops or pick-ups with occupants along the travel route, which are factored in advance to determining the optimal route as in Abramson in the system executing the method of MARQUARDT with the motivation of offering to provide enhanced navigation instruction [0024] and [1318] “improve the computation of such optimal routes conditioned on such information” as taught by Abramson over that of MARQUARDT.

	As per claim 18, MARQUARDT may not explicitly disclose, but Abramson teaches the carsharing system according to claim 1, wherein the movement applicant information includes whether a traveling route is designated, whether at least delivery of luggage or pickup of an occupant are to be performed at transit points along the traveling route ([1318] “Additionally, in certain implementations the eligibility of a particular vehicle may change dynamically over the course of a journey (e.g., occupants may enter or exit the vehicle, cargo can be loaded or unloaded, a time/date range can be entered or exited, etc.), and thus the navigation application can recompute the referenced routing at the occurrence of various events (e.g., stops), at various intervals and/or on an ongoing basis and, in some cases, e.g., when they receive an advance schedule of stops and pick-ups with occupants and/or cargo weight, take such factors into account in advance”)..
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize providing transit points, such as scheduled stops or pick-ups with occupants along the travel route, which are factored in advance to determining the optimal route as in Abramson in the system executing the method of MARQUARDT with the motivation of offering to provide enhanced navigation instruction [0024] and [1318] “improve the computation of such optimal routes conditioned on such information” as taught by Abramson over that of MARQUARDT.

Response to Arguments
Applicant’s arguments, see pages 8 to 10, filed 08 November 2022, with respect to 35 U.S.C. 101 rejection have been fully considered and are persuasive. The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments, see page 11, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Todasco (U.S. 2018/0099630) discloses of retrieving data from a user’s mobile device, wherein the embodiment includes calling for ride-share vehicles, and presents user information and ratings.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697